IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 270 MAL 2021
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 ASHLEY ESTHER LEISTER,                        :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2022, the Petition for Allowance of Appeal

is DENIED. Further, the Application for Leave to file Amicus Brief is DENIED as moot.